Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 28, 2022. Claims 1-15 are pending examination below.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Granger (US 2018/0110291).
Regarding Claim 1, Granger discloses a multi-layer footwear insole comprising: a top layer (128,102) comprising a first impression portion (128) and a second impression portion (102) overlapping the first impression portion; and a textured layer (107) attachable to a bottom surface of the top layer (as seen in Fig.1A-B).

Regarding Claim 2. The multi-layer footwear insole of claim 1, wherein the first impression portion (128) conforms to a user's muscle anatomy of a plantar side of a foot (as seen in Fig.3A & 4A).

Regarding Claim 3, Granger discloses a multi-layer footwear insole of claim 1, wherein the second impression portion (102) conforms to a user's tendon anatomy of a plantar side of the foot (para.38; as seen in Fig.3A & 4A).

Regarding Claim 4, Granger discloses a multi-layer footwear insole of claim 1, wherein the textured layer (107) is attachable to the bottom surface (102A) of the top layer with an adhesive (para.54).

	Regarding Claim 5, Granger discloses a multi-layer footwear insole of claim 1, wherein the textured layer (107) is a gel layer (para.43) with a textured bottom (117)(Fig.1A-B).

Regarding Claim 6, Granger discloses a multi-layer footwear insole of claim 1, wherein the multi-layer footwear insole is trimmable to fit inside a shoe (100 is capable of being cut with scissors by hand, and therefore is “trimmable to fit inside a shoe”, inasmuch as has been claimed by Applicant).

Regarding Claim 7, Granger discloses a multi-layer footwear insole of claim 1, wherein the top layer (128,102) is shock absorbent (para.38).

	Regarding Claim 8, Granger discloses a multi-layer footwear insole comprising: a top layer (128,102) comprising a first impression portion (128) and a second impression portion (102) overlapping the first impression portion; and a bottom layer (105) comprising a third impression portion (as seen in Fig.1A-B).

	Regarding Claim 9, Granger discloses a multi-layer footwear insole of claim 8 further comprising a textured layer (107) attachable to a bottom surface of the top layer (as seen in Fig.1A-B).

	Regarding Claim 10, Granger discloses a multi-layer footwear insole of claim 8 further comprising a textured layer (118) attachable to a bottom surface (i.e. sidewalls of 112 are a bottom surface, inasmuch as has been claimed by Applicant) of the bottom layer (105)(as seen in Fig.1A-B).

	Regarding Claim 11, Granger discloses a multi-layer footwear insole of claim 10, wherein the textured layer (118) is a gel layer with a textured bottom (120)(para.52).

	Regarding Claim 12, Granger discloses a multi-layer footwear insole of claim 8, wherein the first impression portion (128) conforms to a user's muscle anatomy of a plantar side of a foot (as seen in Fig.3A & 4A).

Regarding Claim 13, Granger discloses a multi-layer footwear insole of claim 12, wherein the second impression portion (102) conforms to a user's tendon anatomy of the plantar side of the foot (para.38; as seen in Fig.3A & 4A).

	Regarding Claim 14, Granger discloses a multi-layer footwear insole of claim 8, wherein the third impression portion (of 105) conforms to a user's skeletal anatomy of a plantar side of the foot (para.41; as seen in Fig.1A-B).

	Regarding Claim 15, Granger discloses a multi-layer footwear insole of claim 8, wherein the bottom layer (105) is shock absorbent (para.41; as seen in Fig.1A-B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732